DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2021/0004562).

Regarding claim 1, Chiang teaches a method of driving a display device (100; Fig 1), comprising: driving a display panel (120; Fig 1; para [0024] the processor 110 may drivers the self-emitting display panel 120 to display the at least one light pattern for illuminating the finger object) comprising a sensing area (121; Fig 2) defined above a fingerprint sensor (130; Fig 1; Fig 3) in an initial mode (para [0028] At least part of pixels 123 of the sensing region 121 of the self-emitting display panel 120 may be light up to display a corresponding light pattern); driving the sensing area in a first color pattern having a first color (para [0032] The second light pattern 620 includes a second pattern region 621. The second pattern region 621 has another specific color and may generate the second illumination lights. The second light pattern 620 of the self-emitting display panel 120 provides the second illumination lights to the finger object 200. In the embodiment, the second pattern region 621 may be a ring shape, so that the second illumination lights may penetrate through the edge of the finger object 200, but the disclosure does not limit the shape of the second pattern region 621 nor pattern shape of the second light pattern 620. In one embodiment, a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights; Fig 6B ) and a second color pattern having a second color different from the first color of the first color pattern (Fig 6A; para [0030] The first light pattern 610 includes a first pattern region 611. The first pattern region 611 has a specific color and may generate the first illumination lights. The first light pattern 610 of the self-emitting display panel 120 provides the first illumination lights to the finger object 200); Steps S512 and S522; Fig 5); determining whether the sensed fingerprint is a duplicate fingerprint (Step S560; Fig 5; para [0034] If the first fingerprint image 710 and the second fingerprint image 720 do not have the opposite tones, the processor 110 executes the step S560 to identify the finger object 200 being the fake finger); and performing a user authentication mode when the sensed fingerprint is a normal fingerprint (para [0034] If the first fingerprint image 710 and the second fingerprint image 720 have the opposite tones, the processor 110 executes the step S550 to identify the finger object 200 being the real finger, and continuously performs subsequent fingerprint identification operations).
Chiang fails to explicitly recite wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern; as claimed.
However, Chiang teaches the method wherein a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights (para [0032]) and also teaches the first illumination lights I1 may be a green light or a blue light (para [0028]) and the second illumination lights 12 may be a red light (para [0029]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving the sensing area with wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern, because this will also provide an effective method for differentiating between a real and fake finger, given that the disclosure (para [0171] For example, the first color pattern W may have a white color, and the second color pattern B may have a black color, however, the colors are not be limited thereto or thereby. That is, the first color pattern W may have a color other than the white color, and the second color pattern B may have a color other than the black color.) is not limited to these specific color and provides options for different colors as well.

Regarding claim 2, Chiang teaches the method as explained for claim 1 above.
Chiang fails to teach, wherein the first color pattern has a white color, and the second color pattern has a black color; as claimed.
However, given that Chiang teaches selecting different colors for different illumination lights, it would have been obvious and a matter of design choice (in view of para [0171] For example, the first color pattern W may have a white color, and the second color pattern B may have a black color, however, the colors are not be limited thereto or thereby. That is, the first color pattern W may have a color other than the white color, and the second color pattern B may have a color other than the black color.) to choose the first color pattern has a white color, and the second color pattern has a black color; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 3, Chiang teaches the method as explained for claim 1 above.
Chiang fails to teach wherein the second color pattern comprises: a plurality of black areas extending in a first direction and arranged in a second direction crossing the first direction, and the first color pattern is disposed around each of the black areas; as claimed.
but the disclosure is not limited thereto. (Fig 9; para [0037]) Chiang also teaches the disclosure does not limit the shape of the first pattern region 911, shape of the second pattern region 912, nor pattern shape of the specific light pattern 910. In one embodiment, the first wavelength of the first illumination lights are shorter than the second wavelength of the second illumination lights (para [0038]).
Thus, it would have been obvious and a matter of design choice (given the disclosure does not specify benefits of using one particular pattern over another) to choose wherein the second color pattern comprises: a plurality of black areas extending in a first direction and arranged in a second direction crossing the first direction, and the first color pattern is disposed around each of the black areas; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 4, Chiang teaches the method as explained for claim 1 above. Chiang also further teaches the method of claim 1, wherein the first color pattern has a color other than a white color (para [0029] the second illumination lights 12 may be a red light, but the disclosure is not limited thereto).
Chiang fails to explicitly teaches, and the second color pattern has a black color; as claimed.
in view of para [0171] For example, the first color pattern W may have a white color, and the second color pattern B may have a black color, however, the colors are not be limited thereto or thereby. That is, the first color pattern W may have a color other than the white color, and the second color pattern B may have a color other than the black color.) to choose the second color pattern has a black color; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 12, Chiang teaches the method as explained for claim 1 above. Chiang also further teaches the method of claim 1, wherein the first color pattern has a color other than a white color (para [0029] the second illumination lights 12 may be a red light, but the disclosure is not limited thereto).
Chiang fails to explicitly teach wherein the first color pattern and the second color pattern are alternately arranged with each other in the first direction and in a second direction crossing the first direction; as claimed.
It would have been obvious and a matter of design choice (given the disclosure does not specify benefits of using one particular pattern over another) to provide wherein the first color pattern and the second color pattern are alternately arranged with each other in the first direction and in a second direction crossing the first direction; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 13, Chiang teaches the method of claim 1, wherein the first color pattern is disposed to surround the second color pattern (Fig 9).

Regarding claim 14, Chiang teaches the method as explained for claim 1 above. Chiang also further teaches the method of claim 1, wherein the first color pattern has a color other than a white color (para [0029] the second illumination lights 12 may be a red light, but the disclosure is not limited thereto).
Chiang fails to explicitly teach wherein the first color pattern comprises: a plurality of white areas extending in a first direction and arranged in a second direction crossing the first direction, and the second color pattern comprises a plurality of black areas extending in the first direction, arranged in the second direction, and disposed between the white areas; as claimed.
It would have been obvious and a matter of design choice (given the disclosure does not specify benefits of using one particular pattern over another) to provide wherein the first color pattern comprises: a plurality of white areas extending in a first direction and arranged in a second direction crossing the first direction, and the second color pattern comprises a plurality of black areas extending in the first direction, arranged in the second direction, and disposed between the white areas; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 15, Chiang teaches the method of claim 1, wherein the second color pattern has a shape of an alphabet letter (Fig 6A; Fig 9).

Regarding claim 16, Chiang teaches the method of claim 1, wherein the second color pattern has a shape of a plane figure (Fig 6A; Fig 6B; Fig 9).

Regarding claim 17, Chiang teaches a display device comprising: a display panel (120; Fig 1) including a sensing area (121; Fig 2), the display panel being driven in an initial mode (Steps s511…S540; Fig 5; para [0028] At least part of pixels 123 of the sensing region 121 of the self-emitting display panel 120 may be light up to display a corresponding light pattern) and a main mode (Step S550; Fig 5); a fingerprint sensor (130; Fig 1; Fig 3) disposed under the sensing area (Fig 3; Fig 4) and configured to sense a fingerprint adjacent to the sensing area when the display panel is driven in the initial mode (para [0028] At least part of pixels 123 of the sensing region 121 of the self-emitting display panel 120 may be light up to display a corresponding light pattern); and a control module (110+140; Fig 1) controlling an operation of the display panel and the fingerprint sensor (para [0022] when the processor 110 determines that a finger object is replaced on the self-emitting display panel 120, the processor 110 operates the self-emitting display panel 120 to display at least one light pattern (or called light spot) for illuminating the finger object, where the at least one light pattern is displayed below the finger object. And then, the processor 110 drives the fingerprint sensor 130 to sense the finger object illuminated by the at least one light pattern to generate a first fingerprint image and a second fingerprint image. In the embodiment, the processor 110 may determines whether the first fingerprint image and the second fingerprint image have opposite tones to identify the finger object is a real finger or a fake finger. Therefore, the fingerprint identification device 100 is capable of effectively providing an anti-fake finger function), wherein the fingerprint sensor is Fig 3; Fig 4; Fig 5), the control module is configured to drive the sensing area in a first color pattern having a first color (para [0032] The second light pattern 620 includes a second pattern region 621. The second pattern region 621 has another specific color and may generate the second illumination lights. The second light pattern 620 of the self-emitting display panel 120 provides the second illumination lights to the finger object 200. In the embodiment, the second pattern region 621 may be a ring shape, so that the second illumination lights may penetrate through the edge of the finger object 200, but the disclosure does not limit the shape of the second pattern region 621 nor pattern shape of the second light pattern 620. In one embodiment, a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights; Fig 6B) and a second color pattern having a second color different from the first color of the first color pattern (Fig 6A; para [0030] The first light pattern 610 includes a first pattern region 611. The first pattern region 611 has a specific color and may generate the first illumination lights. The first light pattern 610 of the self-emitting display panel 120 provides the first illumination lights to the finger object 200) when the display panel is driven in the initial mode (Fig 7).
Chiang fails to explicitly recite wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern; as claimed.
However, Chiang teaches the method wherein a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights (para [0032]) and also teaches the first illumination lights I1 may be a green light or a blue light (para [0028]) and the second illumination lights 12 may be a red light (para [0029]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving the sensing area with wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern, because this will also provide an effective method for differentiating between a real and fake finger, given that the disclosure is not limited to these specific color and provides options for different colors as well.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2021/0004562) as applied to claim 1 above, and further in view of Jiang (2019/0102598).

Regarding claim 5, Chiang teaches the method as explained for claim 1 above.
Chiang fails to teach, wherein the determining of the duplicate fingerprint comprises: comparing an output value of the sensed fingerprint sensed by the fingerprint sensor with a reference value defined by a value output from the fingerprint sensor when the duplicate fingerprint is sensed; and determining the sensed fingerprint as the normal fingerprint or the duplicate fingerprint according to the compared result of the output value and the reference value; as claimed.
Jiang teaches a method for determining of duplicate fingerprint comprises: comparing an output value of the sensed fingerprint sensed by the fingerprint sensor with a reference value defined by a value output from the fingerprint sensor when the duplicate para [0060] in 320, judging whether the signal value of the reflected light signal is within a preset numerical range = (claimed reference value)); and determining the sensed fingerprint as the normal fingerprint or the duplicate fingerprint according to the compared result of the output value and the reference value (para [0061] in 330, determing that the object above the fingerprint identification area is a live fingerprint = (= claimed normal) if a value of the reflected light signal is within the numerical range. Para [0062] the method further includes: determining that the object above the fingerprint identification area is a non-live fingerprint (= claimed duplicate) if the signal value of the reflected light signal is outside the numerical range).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving as taught by Chiang with the teachings of Jiang because this will provide method which is capable of effectively identifying whether a fingerprint contacting a fingerprint identification area is a live fingerprint or a non-live fingerprint, thereby improving security of a fingerprint password (Jiang: para [0004]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2021/0004562) as applied to claim 1 above, and further in view of Roh et al. (2017/0316250).

Regarding claim 11, Chiang teaches the method as explained for claim 1 above.

Roh teaches a method for performing of user authentication mode comprises: comparing the sensed fingerprint with a stored user's fingerprint (Fig 7A; Step 707); and driving the display panel in a main mode when the sensed fingerprint matches the user's fingerprint (Fig 7A; step 709; Fig 8; para [0199] For example, when the detected fingerprint is matched with the registered fingerprint (i.e. when the fingerprint is successfully verified), the electronic device 801 may output a home screen 812, which is unlocked, to the display 810 (one example of a first function). According to various embodiments of the present disclosure, when the fingerprint is successfully verified, the electronic device 801 may display a screen resulting from an application under execution instead of the home screen 812).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving as taught by Chiang with the teachings of Roh because this will prevent unauthorized user from accessing the device functions thereby making the device more secured.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Seo et al. (2020/0097698).

para [0128] According to various embodiments of the present disclosure, the touch sensor IC 625 may sense the change of the physical quantity in the touch sensor 620 and may calculate a position (X, Y), in which the touch is made, based on the change of the physical quantity (e.g., a voltage, a resistance, a capacitance, or the like). The calculated position (coordinates) may be provided to the processor 670); storing a touch position of a fingerprint as a second touch position when the fingerprint touches a portion of the display module where a fingerprint sensor is disposed and sensing the fingerprint (para [0144] the processor 670 may detect the fingerprint of the finger using the activated fingerprint sensor 640. For example, the processor 670 may scan a specified area around a position, to which the touch pressure is applied, on the display using the fingerprint sensor 640. Thereafter, the processor 670 may detect the fingerprint within the specified area); performing a first user authentication mode when the first touch position and the second touch position are the same as each other (para [0152] For example, a touch having a designated pressure value or more may be made on the touchscreen display. In this case, a position to which the touch having the designated pressure value or more is applied may correspond to a position to which the object associated with the application is output (displayed). In other words, a user may select the object associated with the application by the touch having the designated pressure value or more. When the touch having the designated pressure value or more is applied to the object, the processor 670 may activate the fingerprint sensor 640 and may detect the fingerprint using the activated fingerprint sensor 640; para [0153] When the detected fingerprint is matched with the registered fingerprint, the processor 670 may withdraw a security policy set by the selected application (one example of a first function). According to various embodiments of the present disclosure, the processor 670 may output the execution screen of an application, in which the security policy is withdrawn, to the display panel 610).
Roh fails to teach performing a second user authentication mode having an enhanced security mode compared with the first user authentication mode when the first touch position and the second touch position are different from each other; as claimed.
Seo teaches a method of driving a display device, comprising performing a second user authentication mode having an enhanced security mode compared with the first user authentication mode when the first touch position and the second touch position are different from each other (para [0041] At this time, the touch sensor and the fingerprint sensor built in the display 100 continuously sense and output the moving touch positions and the fingerprint FP. The moving fingerprint recognition apparatus 10 may acquire and store touch coordinates and fingerprint data from the result of sensing the display 100 for each frame, thereby storing the touch coordinates and the fingerprint data 20 of a plurality of frames in a memory. Para [0072] The touch operation circuit 300 and the fingerprint operation circuit 400 store the touch coordinates and the fingerprint data 20-1 to 20-k of the plurality of frames in the memory 600 and then the fingerprint operation circuit 400 receives the touch coordinates and the fingerprint data 20-1 to 20-k of the plurality of frames from the memory 600. The fingerprint operation circuit 400 up-scales the fingerprint data 20-1 to 20-k of the plurality of frames for each frame (S410). The fingerprint operation circuit 400 aligns the up-scaled fingerprint data 20-1 to 20-k of the plurality of frames at the reference position of each frame based on the touch coordinates of each frame (S410). The aligned fingerprint data 20-1 to 20-k of the plurality of frames overlap as shown in FIG. 5B. The fingerprint operation circuit 400 calculates the fingerprint recognition data 30 of one frame, by summing the fingerprint data 20-1 to 20-k of the plurality of frames for each overlapping position (S410).para [0074] the fingerprint operation circuit 400 may enhance discrimination of data by performing data stretching using a maximum value max and a minimum value min of the generated fingerprint recognition data 30. Para [0075] Therefore, the fingerprint operation circuit 400 may acquire the fingerprint recognition data 40 with high resolution and accuracy).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving as taught by Roh with the teachings of Seo because moving fingerprint recognition apparatus may acquire the fingerprint recognition data with high resolution and accuracy, by up-scaling, summing and synthesizing the fingerprint data 20-1 to 20-k of the plurality of frames having different sensing information. Accordingly, it is possible to improve fingerprint recognition performance (Seo: para [0077]).

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (2017/0316250) in view of Seo et al. (2020/0097698) as applied to claim 18 above, and further in view of Juncker et al. (2021/0049392).

Regarding claim 20, Roh teaches the method, wherein performing of the first user authentication mode comprises: driving the display module in a main mode when a matching degree between the sensed fingerprint and a stored user's fingerprint is greater than a first matching degree (Step 712; Fig 7B; Fig 8; para [0151] Alternatively, a screen including at least one object associated with an application may be output to the display panel 610 (i.e. while the display panel 610 is turned on). The application may include at least a payment application, a financial application, or an image viewer application).
Roh and Seo fails to teach wherein the performing of the second user authentication mode comprises driving the display module in the main mode when the matching degree between the sensed fingerprint and the stored user's fingerprint is greater than a second matching degree, and wherein the second matching degree is greater than the first matching degree; as claimed.
Juncker teaches a method of authenticating a user comprises: wherein performing of the second user authentication mode comprises driving the display module in the main mode when the matching degree between the sensed fingerprint and the stored user's fingerprint is greater than a second matching degree (Fig 2B and Fig 2C; para [0048] Subsequently, the user may be presented, S4, with a second instruction to arrange his finger at or adjacently to the surface of the fingerprint sensor 102. In the illustration provided in FIG. 2B the user is now requested to present the same finger as was previously requested at zone 210, i.e. not at the same location as was previously requested in relation to the first instruction, with a second rotation. As may be seen in FIG. 2B, the second rotation (in comparison to the coordinate system of the fingerprint sensor 102) of the finger is different compared to the first rotation; para [0052] Subsequently, as shown in FIG. 2C, the control unit will authenticate, S7, the user based on the first and the second matching level. For example, it may be possible to allow the authentication to only be successful in case both of the first and the second matching level is above a first and a second (e.g. similar) threshold, respectively), and wherein the second matching degree is greater than the first matching degree (Fig 2A shows first matching; para [0045] Once the user has positioned his finger at the first location/zone 204, the control unit will acquire, S2, using the fingerprint sensor 102 first portion of the fingerprint information (e.g. a first partial fingerprint of the finger of the user). The control unit will subsequently process the first portion of the fingerprint information for determining, S3, a first matching level between the first portion of the fingerprint information and a previously enrolled fingerprint template (for the same finger of the user)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving as taught by Roh and Seo with the teachings of Juncker because this will further reduce the risk of spoofing of the verification process due to the limited time available for an imposter to rearrange the fingers in relation to the first and the second instruction (Juncker: para [0013]).

Allowable Subject Matter
Claims 6-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 6, prior art of record fails to teach the following claim limitations of “wherein the output value comprises: a first output value output from a first portion of the fingerprint sensor overlapping the second color pattern; and a second output value output from a second portion of the fingerprint sensor overlapping the first color pattern adjacent to the second color pattern, and wherein the reference value comprises: a first reference value defined by a sensed value of the duplicate fingerprint corresponding to the first portion; and a second reference value defined by a sensed value of the duplicate fingerprint corresponding to the second portion”; in combination with all other claim limitations. Regarding claim 19, prior art of record fails to teach the following claim limitations of “sensing a motion of the display module when the fingerprint is sensed; performing the first user authentication mode when the motion of the display module is sensed; and performing the second user authentication mode when the motion of the display module not sensed”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623